ORDER
On July 15, 2002, petitioner was definitely suspended from the practice of law for eighteen months. In the Matter of Gilchrist, 350 S.C. 452, 567 S.E.2d 250 (2002). He has now *402filed a petition for reinstatement pursuant to Rule 33, RLDE, Rule 413, SCACR. The Committee on Character and Fitness recommends that the petition be granted. We agree and hereby reinstate petitioner to the practice of law in this state subject to the following conditions:
1. Petitioner shall sign a two year contract with Lawyers Helping Lawyers. In the contract, petitioner shall agree to abstain from all alcohol and illegal drug use and shall agree to be supervised by a mentor designated by Lawyers Helping Lawyers. Petitioner shall meet with the mentor as often as the mentor shall require, but not less than every ninety (90) days. The mentor shall submit a report to the Office of Disciplinary Counsel (ODC) after each meeting with petitioner. The reports shall address petitioner’s progress and recovery. Petitioner shall reimburse the mentor for any costs incurred by the mentor in monitoring petitioner. In the event petitioner fails to cooperate with the mentor or make satisfactory progress, ODC shall immediately notify this Court.
2. For the next two years, ODC shall have the authority to require petitioner to submit to hair and urine drug tests. The tests shall be performed by a laboratory approved by ODC and the cost of any tests shall be borne by petitioner. The results of these tests shall be provided to ODC. ODC shall immediately report any test results which indicate the use of alcohol or illegal drugs or petitioner’s refusal to submit to the tests to this Court.
3. For the next two years, petitioner shall continue to be treated by a psychiatrist or other medical doctor for bipolar disorder. Petitioner shall follow all recommended treatment for the disorder. Petitioner shall ensure that his psychiatrist or other medical doctor file quarterly reports concerning his treatment and progress with ODC for the two year period. In the event the quarterly reports are not filed or petitioner fails to make satisfactory progress with his treatment, ODC shall immediately notify this Court.
IT IS SO ORDERED.
*403JEAN H. TOAL, C.J., JAMES E. MOORE, JOHN H. WALLER, JR., E.C. BURNETT, III, and COSTA M. PLEICONES, JJ.